United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, INSPECTION
SERVICE, Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-963
Issued: June 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Re: Attorney’s Fee
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2011 appellant filed a timely appeal of an October 26, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) approving an attorney’s fee. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider this attorney’s fee case.
ISSUE
The issue is whether OWCP abused its discretion by approving an attorney fee in the
amount of $100,000.00.
On appeal appellant alleged Hector Cordero Vega, Esquire, previously his attorney, was
not entitled to attorney’s fees in the amount determined by OWCP as the determination was not
based on the actual hours spent, but instead on an approximation resulting in a contingency fee

1

5 U.S.C. § 8101 et seq.

payment. He suggested that the number of hours should be based on his estimation of the work
done by Mr. Vega.
FACTUAL HISTORY
This case has previously been before the Board. Appellant, a 45-year-old postal
inspector filed an emotional condition claim. The Board found that he established compensable
factors of employment and remanded the case for development of the medical evidence.2 OWCP
developed the evidence and denied appellant’s claim by decision dated November 10, 2004.
Appellant appealed to the Board and by decision and order dated May 16, 2005,3 the Board again
remanded the case for additional development of the medical evidence. The facts of the case as
set out in the Board’s prior decision are incorporated herein by reference.
OWCP accepted appellant’s claim for depressive disorder on September 15, 2004. On
April 16, 2007 it determined that he was entitled to compensation in the amount of $817,113.20.
OWCP entered appellant on the periodic rolls on May 2, 2007. It paid the Office of Personnel
Management $428,848.33. Appellant ended his association with his attorney, Mr. Vega, on
May 4, 2007.
By letter dated April 10, 2008, Mr. Vega requested approval of attorney’s fees from
January 1995 through May 2007 under section 10.703 of OWCP’s regulations.4 He stated that
he was unable to provide a statement of agreement or disagreement from appellant, who had
pursued steps to prevent from being contacted. Mr. Vega had agreed to represent appellant
before OWCP in 1995. He listed his services as an initial interview, subsequent meetings,
reading, studying and analyzing hundreds of documents, telephone conferences, visits with
federal employees and to law libraries, preparation of legal briefs memoranda and letters and
preparation of appeals and written appearances including 42 scheduled meetings with appellant.
Mr. Vega noted that appellant was willing to pay $100.00 per hour for services rendered, but that
he had paid his previous attorney $150.00. He stated, “[L]egal fees were negotiated in a
contingency basis.” Mr. Vega stated that appellant had initiated an unsubstantiated complaint
against him. He suggested that a reasonable hourly rate was $250.00 and that he had worked
1,064 hours during 13 years of legal service.
Mr. Vega listed his legal services and stated that he spent 250 hours reading documents
and listed 34 documents. He alleged that he wrote 7 legal briefs, 20 formal letters, 4 motions and
3 appeals and obtained multiple sworn statements. Mr. Vega asserted that he spent 342 hours in
analyzing and drafting 36 documents. He indicated that he spent 300 hours of legal research
including reading 58 legal cases. Mr. Vega stated that he spent 4 hours in the initial conference
with appellant, 6 hours in follow-up conferences and 16 hours in initial research activities. He
also detailed 70 hours of meetings with appellant discussing documents. Mr. Vega stated that he
spent eight hours each with appellant at the Equal Employment Opportunity and National Labor
2

Docket No.03-720 (issued May 20, 2004).

3

Docket No. 05-457 (issued May 16, 2005).

4

20 C.F.R. § 10.703.

2

Relations Board to gather information. He spent four hours in completing sworn statements and
four hours meeting with appellant on April 27, 2007. Mr. Vega mentioned 44 recorded dates of
meeting with appellant to discuss legal strategy. He made 26 telephone calls on behalf of
appellant and one telephone conference per month for 156 months. Mr. Vega estimated that he
spent 40 hours in telephone calls. He listed the dates of 25 telephone calls. Mr. Vega requested
compensation for his official travel time of eight hours to New York and eight hours for travel to
Washington, DC.
By letter dated May 14, 2008, OWCP requested that appellant comment on the fee
request and state his view of whether the fee charged was reasonable and appropriate. It
provided a copy of Mr. Vega’s fee request and noted that Mr. Vega had not specified the exact
amount of the fee requested. OWCP allowed appellant 30 days to submit comments.
In a letter dated May 19, 2008, OWCP requested that Mr. Vega provide the exact amount
of attorney’s fees requested and the exact number of total hours spent on appellant’s case from
January 1995 through May 2007. It stated that it would issue a decision within 30 days.
Mr. Vega responded on May 25, 2008 that he believed he was entitled to a rate of $250.00 per
hour and had worked 1,064 hours. He stated that he entered a contingency fee agreement with
appellant with an initial retainer of $1,000.00. Mr. Vega agreed to accept $100,000.00 from
appellant based on 33 percent contingency fee as appellant had received more than $300,000.00
from OWCP.
On June 4, 2008 appellant disagreed with the approval of any attorney’s fees. He stated
that Mr. Vega’s application was based on an estimate of the number of hours worked or on an
average of documents. Appellant noted that Mr. Vega did not submit an itemized statement or
record of time or provide an application of legal fees to the Board. He alleged that Mr. Vega
agreed to take his case for a retainer of $1,000.00 and ongoing fees of $100.00 per hour. Once
appellant’s claim was accepted, Mr. Vega demanded a third of the payment received from
OWCP. He alleged that Mr. Vega did not visit the government offices in Puerto Rico and
appellant further disputed Mr. Vega’s estimates of time spent on research and drafting of
documents. Appellant alleged that Mr. Vega spent no more than a total of 253.75 hours working
on his claim. He also disputed the travel expenses to New York and Washington, DC to visit
OWCP and the Secretary of Labor. Appellant submitted a January 4, 1995 sworn statement from
Mr. Vega in regard to his fees in a claim before the Merit Systems Protection Board. He stated
that the prevailing hourly billing rate in the community was $100.00 for similar work by
attorneys of comparable qualifications.
In a letter dated June 26, 2008, OWCP again requested additional information from
Mr. Vega including an itemized statement of his definitive hourly rate, the exact number of hours
worked and a description of the specific work performed. It asked that Mr. Vega provide the
total amount charged for representation excluding administrative costs.
On July 28, 2008 Mr. Vega responded that he had provided the information requested.
He noted that he was 86 years old and had worked for appellant for 13 years, receiving no
remuneration other than the initial $1,000.00 retainer. Mr. Vega stated that the initial agreement
was that he would work on a contingency agreement. He claimed payment for 1,064 hours from
January 1995 through May 2007. Mr. Vega stated that he did not keep a log book and had been

3

conservative in his estimation of services rendered. He again listed his services and estimates of
the hours spent, requesting payment for 1,064 hours based on a rate of $250.00 an hour, or total
fees of $266,000.00. Mr. Vega noted that appellant had received $828,000.00 in accrued wages
and continuing compensation payments of $5,000.00 per month. He noted that appellant also
recovered all medical expenses and would receive continuing medical benefits.
In a decision dated August 14, 2008, OWCP granted attorney’s fees in the amount of
$106,400.00 but vacated that decision on August 19, 2008.
Through a letter dated August 20, 2008, OWCP noted that appellant disagreed with the
amount of attorney’s fees requested by Mr. Vega and provided him with a copy of the fee request
and Mr. Vega’s July 28, 2008 letter. Appellant had 15 days to provide any additional argument
in support of his disagreement. By response dated August 28, 2008, appellant stated the hourly
rate was not accepted in the locality. He reiterated that Mr. Vega had worked only 253.75 hours
and had vacationed in New York and Washington, DC rather than pursuing his claim. Of the
cases listed by Mr. Vega, 18 were improperly identified, 33 were “burden of proof” and 11
addressed traumatic injury and medical conditions. Appellant argued that Mr. Vega should be
compensated for 30 hours of legal research. He noted that Mr. Vega had initially requested
payment based on a contingency fee of 33 percent of $395,982.91.
OWCP forwarded appellant’s responses to Mr. Vega on September 9, 2008. On
September 19, 2008 Mr. Vega disputed appellant’s allegations noting that he read thousands of
pages on appellant’s behalf. He requested a final determination related to his request for legal
fees. On November 10, 2008 appellant requested a copy of Mr. Vega’s September 19, 2008
letter.
On January 5, 2009 Mr. Vega requested that OWCP approve his claim for attorney’s fees
from January 1995 through May 2007. A telephone memorandum indicated that the claims
examiner contacted the Puerto Rico Federal Bar Association regarding the general hourly
attorney fee rate.
On February 11, 2009 OWCP documented a conference call on February 20, 2009 with
Veronica Ferraiuoli of the Puerto Rico Bar Association to determine the approximate hourly rate
for an attorney’s fees in Puerto Rico between 1995 and 2007. Ms. Ferraiuoli stated that the
approximate hourly rate ranged from $125.00 to an excess of $350.00 per hour. She stated that
in government cases the usual fee was $125.00 per hour.
On February 19, 2009 appellant requested an itemized statement from Mr. Vega. In a
separate letter of the same date, he stated that Mr. Vega’s hourly rate should be based on the rate
he charged to appear before the Merit System Protection Board. He again asserted Mr. Vega
charged $100.00 per hour in such a case.
In a letter dated March 17, 2009, OWCP informed Mr. Vega that appellant did not agree
with the hourly rate or the number of hours requested. The claims examiner noted that
contingency fees were not recognized and would not be considered in determining a reasonable
fee. OWCP proposed to reduce the fee to $100,000.00 based on an hourly rate of $100.00 for
1000 hours. It stated that a telephone call to the local bar association indicated that in 1995 fees

4

ranged from $125.00 per hour and that in January 1995 Mr. Vega had agreed to an hourly rate of
$100.00 stating that it was the regional rate for similar work by attorneys of comparable
qualifications. OWCP determined that $100.00 was the appropriate hourly rate. The claims
examiner stated that he took into consideration the usefulness of Mr. Vega’s services, the nature
and complexity of the claim, the time spent on development and presentation of the claim, the
amount of compensation accrued and potential future payments, Mr. Vega’s professional
qualifications and the customary local charges for similar services in his locale.
OWCP reduced the number of hours for preparing legal briefs by 100 hours as Board
appeals were not within its jurisdiction. It also reduced the number of hours for travel from eight
to four as “the nature of such visits does not appear to warrant eight hours each.” The claims
examiner stated:
“The record establishes that the claim was previously denied, several times and
subsequently approved because of your diligent efforts. You succeeded in
presenting persuasive evidence to support the claim, where another representative
failed. Due to your diligence and repeated skillful appeals, you succeeded in
providing evidence to establish the claimant’s right to compensation retroactive
for a period of 14 years. The claimant was awarded accrued compensation in
excess of $750,000.00 as a result of this effort.”
OWCP found that Mr. Vega was entitled to compensation for attorney’s fees in the amount of
$100,000.00 for 1000 hours of work, including 250 hours of reading and analyzing documents,
242 hours of preparing legal briefs, 20 hours of preparing letters, 300 hours of research, 70 hours
of meetings, 50 hours of document analysis, 8 hours to cosign documents and 40 hours for
telephone calls. It stated that payment of the fee was appellant’s responsibility. OWCP allowed
30 days for a response from Mr. Vega. In a letter dated March 23, 2009, Mr. Vega accepted the
reduction to fees of $100,000.00.
By decision dated April 20, 2009, OWCP approved attorney’s fees in the amount of
$100,000.00.
Appellant requested reconsideration on April 11, 2010. He contended that the amount
approved by OWCP was based on a contingency fee contract. Appellant stated that Mr. Vega
failed to provide a log of services provided. He noted that OWCP’s decision was based on a
mathematical error as OWCP failed to deduct 108 hours from the 1064 hours claimed by
Mr. Vega as stated in the opinion, instead deducting only 64 hours.
By decision dated October 26, 2010, OWCP reviewed the April 20, 2009 decision and
denied modification.
LEGAL PRECEDENT
It is not the Board’s function to determine the fee for representative services performed
before OWCP. That is a function within the discretion of OWCP based on the criteria set forth
in Title 20 of the Code of Federal Regulations and mandated by Board decisions. The Board’s

5

sole function is to determine whether the action by OWCP constituted an abuse of discretion.5
Generally, an abuse of discretion is shown through proof of manifest error, clearly unreasonable
exercise of judgment, or actions taken which are contrary to both logic and probable deductions
from established facts.6
Section 10.703 of the Code of Federal Regulations provides in pertinent part that a
representative must submit a fee application, which includes a statement of agreement or
disagreement with the amount charged, signed by the claimant.7 When a fee application has
been disputed, OWCP is required to provide the claimant with a copy of the fee application and
request the submission of further information in support of any objection.8 After the claimant
has been afforded 15 days from the date the request was forwarded to respond to the request,
OWCP will then proceed to review the fee application to determine whether the amount of the
fee is substantially in excess of the value of services received by looking at the following factors:
(i) usefulness of the representative’s services; (ii) the nature and complexity of the claim; (iii) the
actual time spent on development and presentation of the claim; and (iv) customary local charges
for similar services.9 Contingency fee arrangements are not recognized under FECA.10
ANALYSIS
The Board finds that OWCP properly considered the relevant criteria in approving an
attorney’s fee of $100,000.00. While Mr. Vega initially stated he and appellant had agreed to a
contingency fee arrangement, he provided OWCP with a detailed list of the services provided to
appellant and his best estimate of the time he spent on each.
Appellant argued on appeal that Mr. Vega did not provide adequate documentation of the
hours claimed, that OWCP approved the fee as a contingency fee and that there was a
mathematical error in calculating the amount of the fee.
The Board finds that OWCP properly exercised its discretion by researching what would
have been a reasonable hourly rate of $100.00. Further, Mr. Vega submitted sufficient
documentation of time spent on the case and OWCP properly determined, based on a review of
Mr. Vega’s actual successful participation in the presentation of appellant’s case before OWCP,
that a fee of $100,000.00 was reasonable.
While Mr. Vega can be faulted for not providing sufficient documentation of his services
and for failing to obtain a proper fee agreement for services, he did provide documentation of
services performed and the results he achieved in support of his client’s emotional condition
5

C.H., Docket No. 10-987 (issued March 22, 2011) and L.H., Docket No. 11-900 (issued December 6, 2011).

6

Daniel J. Perea, 42 ECAB 214, 221 (1990).

7

20 C.F.R. § 10.703(a)(i).

8

Id. at § 10.703(c).

9

Id.

10

Angela M. Sanden, Docket No. 04-1632 (issued September 20, 2004).

6

claim were not insignificant -- over $800,000.00 in accrued wages and continuing compensation
payments of $5,000.00 a month.
As OWCP properly provided appellant an opportunity to comment on the fee request and
as OWCP properly considered the factors necessary in evaluating fee requests, (i.e., the
usefulness of the representative’s services, the nature and complexity of the claim, the actual
time spent on development and presentation of the claim and customary local charges for similar
services),11 the Board finds OWCP properly exercised its discretion in approving a fee of
$100,000.00.12
CONCLUSION
The Board finds that OWCP did not abuse its discretion in approving an application for
attorney’s fee in the hourly rate of $100.00 for 956 hours or a corrected amount of $95,600.00.
ORDER
IT IS HEREBY ORDERED THAT the October 26, 2010 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: June 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

Supra note 8.

12

Although there may be a mathematical miscalculation in reducing the number of hours to reach 1,000 hours,
the Board finds that OWCP clearly determined the fee amount should be $100,000.00 and any mathematical error in
reaching that determined amount is harmless.

7

James A. Haynes, Alternate Judge concurring:
I concur with the holding of the Board affirming, as modified, the decision of OWCP
which approves an attorney’s fee for appellant’s former counsel. However, I would also have
affirmed a further reduction in the already reduced fee authorized by OWCP which is further
reduced by the Board. I adopt this position because of lapses in the attorney’s recordkeeping,
client communication and his failure to obtain a written, executed retainer and fee agreement
from his client.
Appellant filed an appeal to dispute an attorney’s fee approved by OWCP. The standard
of review for the Board is whether OWCP abused its discretion in approving the fee.
I rely on the factual history found in the majority opinion. The record contains no
dispositive evidence of an agreed hourly rate for legal services. Appellant claimed that his
attorney was entitled to $100.00 an hour. The attorney claimed $250.00 an hour. The record
contains no dispositive evidence of the number of hours counsel worked. Appellant asserted that
his attorney should be compensated for only 253.75 hours. The attorney claimed 1,064 hours.
The record is clear that appellant retained counsel to represent him in his claim in early
1995 and that counsel continued to do so until May 2007. Both parties agree that some fee is
owed. Objectively, it is clear that some fee has been earned. Appellant and counsel agree that
they originally attempted to create a contingent fee relationship and acted for some period of
time on the assumption that they had one. They never altered that understanding with any
written agreement although contingent fees are forbidden in claims brought under FECA.1
While represented by counsel, appellant prevailed in his claim and received a substantial
retroactive award of benefits.
In support of his fee petition, counsel was unable to establish an agreed hourly rate for his
services. Counsel was also unable to present an accurate, contemporaneous account of his work
for the 13 years he represented appellant. The record does not appear to contain any regularly
provided, periodic billing statements or progress reports from the attorney to his client. The
attorney presented only estimated hours for his work over a multi-year period.
OWCP determined a reasonable fee by obtaining the opinion of a representative of the
Puerto Rico chapter of the Federal Bar Association. It determined that the actual hours to be
compensated by an analysis of the assertions of appellant and his attorney and the incomplete
records which were available and appeared most accurate. OWCP also decided that a case which
was litigated more than 13 years was probably more complex than most.

1

The record indicates that appellant and his attorney agreed that appellant would provide a $1000.00 retainer. It
is a misdemeanor violation for an attorney to collect a fee which has not been submitted as a fee petition to OWCP
or ECAB and approved. 20 C.F.R. 10.702 (2011). The Board has constantly maintained a rule that requires an
independent evaluation of fee petitions before an attorney may to collect any fee. This rule is discussed and
explained in the various opinions. See: Keith L. Beaver, 30 ECAB 216 (1978).

9

It is reasonable to conclude that the fee approved by OWCP might, on this thin and
conflicted record, have been more or less.2 But the Board has held that, while it might set a fee
higher or lower, its review is limited to whether OWCP properly exercised its discretion.3 Only
if an abuse of discretion is found can the Board revise an attorney’s fee award or remand the case
to OWCP for further development.4
The applicable regulations list criteria for OWCP to apply in its consideration of the
value of legal representation and the appropriate attorney fee.5 That list is found in the legal
precedent of the majority and is reproduced here:
(1) The usefulness of the representative’s services.
(2) The nature and complexity of the claim.
(3) The actual time spent on development and presentation of the claim.
(4) The customary local charges for similar services.
The regulations share and adopt the substance of standards found in Board decisions.6 Because
of the similarity between Board case law and the text of the regulations, Board opinions which
predate the current regulations may be cited with confidence on the issue of attorney fees.
This opinion is most concerned with the first and most important regulatory criterion. An
attorney in active practice has professional obligations which are explicitly established in every
jurisdiction which licenses lawyers. Where an attorney fails to keep records of time and cost and
also fails to communicate with his or her client, the usefulness of the representation should be
questioned. Where an attorney has failed to secure evidence of an agreement with his or her
client for the scope cost of the legal work, the attorney places his or her right to compensation at
risk.7

2

The Board has reduced the fee from $100,000.00 to $95,600.00 because of a mathematical error by OWCP.

3

Lucy A. Ponder, 31 ECAB 560 (1980); Sander Jacob Burstein, 27 ECAB 117 (1975).

4

K.F., Docket No. 09-2244 (issued June 14, 2010).

5

20 C.F.R. § 10.703(c).

6

Compare: Sander Jacob Burstein, supra note 3; and John E. Harman, 41 ECAB 169 (1989). The criteria for
evaluating legal services listed in the earlier opinion are repeated with minor changes of wording in the later opinion
issued after those criteria were included in the Code of Federal Regulations.
7

In a factual situation not unlike this case, the Board found that OWCP had abused its discretion by failing to
require an attorney to support the allegations of time and billing rates. The attorney and client had attempted to
establish a contingent fee. The lengthy representation lasted from July 1980 to June 1987. The claimant eventually
received a substantial retroactive award of benefits and first accepted the fee as stated in the petition but later
objected to the amount in an appeal to the Board. Charles A. Mikalaynas, 40 ECAB 1277 (1989).

10

The Board has held that, where the claimant disagrees with the requested fee, OWCP
must try to obtain a complete record from the attorney and claimant including a signed retainer
or fee agreement, correspondence and billing statements. This information is essential to the
evaluation of fee petitions and failure to obtain it may result in remand to OWCP for further
development.8 The Board has remanded where OWCP has failed to gather and use information
regarding fees charged in the local area for similar services.9 In other situations the Board has
emphasized the importance of a retainer agreement by remanding where OWCP failed to
consider it before rendering its decision.10 This precedent, in particular, should encourage
attorneys to obtain agreements which prove their client’s consent with regard to client expenses
and with regard to the scope of the representation and then to communicate regularly the status
of the client’s claim and the expenses the client has incurred.
While not cited in the majority opinion, attorneys occasionally refer to the opinion in
V.T.11 for the proposition that, where an attorney presents a fee petition listing time devoted to
various activities, OWCP must provide “clear and convincing evidence” that the assertions of the
fee petition are incorrect. This opinion requires some context. Taken at face value, the case
might appear to create a presumption of correctness for lawyer’s seeking fees and require OWCP
to disprove the attorney’s assertions. Such a reading would clearly violate the statute and rob
OWCP of its discretion to approve petitions. The better reading of this case and others with
similar language is that where an attorney provides contemporaneous records that are accurate,
detailed and consistent, a fee petition based on those records is more credible than
unsubstantiated complaints of an unhappy client. No special presumption is created. The
attorney is merely required to support a fee petition and to respond to questions from OWCP if
the client challenges the amount requested in the petition. An unsupported fee petition should,
under proper circumstances, be reduced or denied.
The petition disputed in this appeal is unsupported by a retainer or fee agreement or
periodic communication by counsel with the client. There is other evidence in the record which
justifies the fee awarded by the Board but the standards of record-keeping and client contact
revealed in this record must raise serious questions about the quality of the professional services
provided to appellant. The Board’s reduction in the amount requested by counsel in his fee
petition is fully justified.

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
8

L.H., Docket No. 09-777 (issued June 28, 2010).

9

Nancy L. Smith, Docket No. 95-1428 (issued August 15, 1997).

10

Yolanda R. Bennage, Docket No. 00-1048 (issued October 1, 2001).

11

58 ECAB 133 (2006).

11

